Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 08, 2020

The Court of Appeals hereby passes the following order:

A19A1896. WASHINGTON v. THE STATE.

      While represented by counsel, Todd Washington entered a guilty plea to
multiple charges in superior court. Washington then filed a pro se motion to modify
his sentence. But at that time, Washington was still represented by counsel: the trial
court had not entered an order allowing plea counsel to withdraw and Washington
filed the motion to modify in the same term of court in which he had entered his
guilty plea. See White v. State, 302 Ga. 315, 319 (2) (806 SE2d 489) (2017) (“[A]t a
minimum, legal representation continues — unless interrupted by entry of an order
allowing counsel to withdraw or compliance with the requirements for substitution
of counsel, see USCR 4.3 (1)-(3) — through the end of the term at which a trial court
enters a judgment of conviction and sentence on a guilty plea. . . .”). The trial court
denied the motion and Washington filed this appeal.
      Washington’s “pro se motion to [modify his sentence] was unauthorized and
without effect, because []he had no right to represent [him]self at the same time []he
was represented by a lawyer. The trial court should have dismissed [Washington’s]
pro se motion rather than ruling on its merits. We therefore vacate the trial court’s
judgment and remand the case with direction to dismiss the motion.” Dos Santos v.
State, __ Ga. __, __ (3) (__ SE2d __) (Case No. S19A1352, decided Oct. 21, 2019)
(citations and punctuation omitted).




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/08/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.